Citation Nr: 0518674	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to March 
1946, and from October 1947 to May 1971.  He died in February 
2000.  The appellant in this case is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of the 
veteran's death.  In November 2003, the Board remanded this 
matter for additional development of the evidence and due 
process considerations.  

As set forth below, another remand of this matter is 
unfortunately necessary.  The appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  Pursuant to this duty, VA must 
make reasonable efforts to obtain relevant records from 
private medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1).

In this case, in February 2003, the appellant submitted a 
completed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, on 
which she identified the private treatment providers who had 
treated the veteran during his lifetime for heart disease, 
emphysema, and bladder cancer.  Nonetheless, the RO failed to 
contact any of these providers and request relevant treatment 
records, as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Thus, a remand is necessary to correct this 
deficiency.  

In addition, the Board wishes to advise the appellant that in 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  

In this case, according to the February 2000 Certificate of 
Death, the immediate cause of the veteran's death was 
emphysema/chronic obstructive pulmonary disease.  The 
approximate interval between its onset and the veteran's 
death was 10 years.  Underlying causes of death were listed 
as cardiac valve disease, endocarditis, and bladder cancer.  
The approximate interval between the onset of these diseases 
and the veteran's death was 6 years.  

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  Raynaud's disease (20 
percent disabling); conjunctivitis (10 percent disabling); 
post operative basal cell carcinoma of the right eyelid (zero 
percent disabling); high frequency hearing loss (zero percent 
disabling); actinic keratosis (zero percent disabling); 
rectal polyps (zero percent disabling); hiatal hernia with 
duodenal scarring (10 percent disabling); hemorrhoids (zero 
percent disabling); and onychomycosis of the toes (zero 
percent disabling).  

The record currently on appeal currently includes the 
veteran's service medical records, which are negative for 
notations of emphysema/chronic obstructive pulmonary disease, 
cardiac valve disease, endocarditis, or bladder cancer.  The 
only post-service medical evidence currently of record is the 
veteran's death certificate and a December 2004 VA medical 
opinion, neither of which contain any indication that the 
conditions which caused the veteran's death were related to 
his active service or any service-connected disability.  In 
fact, the December 2004 VA medical opinion specifically 
indicates that the conditions which caused the veteran's 
death were likely not etiologically related to his active 
service or any service-connected disability.  

Thus, the appellant is advised that in order to substantiate 
her claim of service connection for the cause of the 
veteran's death, she must submit medical evidence of a link 
between the conditions which caused the veteran's death and 
his active service or any of his service-connected 
disabilities.  As set forth above, VA will make a request for 
the private medical records she identified on her February 
2003 Authorization and Release, but it is her responsibility 
to submit the additional medical nexus evidence in order to 
substantiate her claim.  

Thus, this matter is remanded for the following:  

1.  The RO should make an effort to 
obtain the private medical records 
identified by the appellant in her 
February 2003 VA Form 214142.  All 
efforts to obtain these records should be 
documented in the claims folder.   

2.  Following completion of the 
foregoing, the RO should review the 
claims file in its entirety.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




